Citation Nr: 0513167	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition, claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension and 
elevated triglycerides, claimed as due to herbicide exposure.

3.  Entitlement to service connection for a nervous disorder, 
claimed as due to herbicide exposure.

4.  Entitlement to service connection for tendonitis of the 
arms, hands, and knees, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1967 to June 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In December 2003, the Board remanded this 
matter to the RO for additional development.  The claim has 
now been returned to the RO for further appellate 
consideration.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a skin condition, claimed as due to herbicide 
exposure, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  Hypertension and elevated triglycerides, a nervous 
disorder, and tendonitis of the arms, hands, and knees, were 
not shown during service or within one year thereafter.

2.  Hypertension and elevated triglycerides, a nervous 
disorder, and tendonitis of the arms, hands, and knees are 
not diseases recognized by the VA as etiologically related to 
exposure to herbicide agents.

3.  The file contains no indication that hypertension and 
elevated triglycerides, a nervous disorder, and tendonitis of 
the arms, hands, and knees may be associated with the 
veteran's active duty service, to include any possible 
exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  Hypertension and elevated triglycerides were not incurred 
or aggravated in-service, and they may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2003).

2.  A nervous disorder was not incurred or aggravated in-
service, and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).

3.  Tendonitis of the arms, hands, and knees, were not 
incurred or aggravated in-service, and they may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The file shows that by RO December 2001 and May 2004 
correspondence, the May 2002 rating decision, and the July 
2002 statement of the case and January 2003 and October 2004 
supplemental statements of the case, the appellant has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence. The Board finds that the notice 
and duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  When a chronic disease, such as 
hypertension or psychoses, becomes manifest to a degree of 10 
percent or more within one year of separation from service in 
a veteran who has served for a period of 90 days or more 
after December 31, 1946, such chronic disease may be presumed 
to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  The diseases related to herbicide exposure 
include: chloracne or other acneform disease consistent with 
chloracne, Type II diabetes; Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Factual Background

It has been confirmed that the veteran's unit was involved in 
operations at Camp Red Cloud along the demilitarized zone 
(DMZ) in the Republic of South Korea in 1968.  It has also 
been confirmed that chemical defoliants were sprayed in that 
area during that time, those exposing the veteran to 
herbicides, such as Agent Orange.  However, it does not 
appear that the veteran currently suffers from a disease 
recognized by VA as being the result of exposure to 
herbicides.  (see 38 C.F.R. §§ 3.307(a)(6) and 3.309(e)).  

That the veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307 (a)(6) (2003) does not 
preclude an evaluation as to whether the veteran is otherwise 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 (2003) or on a presumptive basis for a chronic 
disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002

The evidence of record does not indicate that the veteran was 
treated for the claimed conditions during service or within 
one year of separation from service.  Therefore, service 
connection on a direct basis is not warranted.  Further, none 
of the claimed disorders falls within the presumptive 
disorders under 38 C.F.R. § 3.309.  Moreover, the veteran has 
not submitted any medical evidence linking the claimed 
conditions to any disease or injury in service.  

Thus, there is no competent medical evidence of record 
causally linking the veteran's claimed disorders, 
hypertension and elevated triglycerides, a nervous disorder, 
and tendonitis of the arms, hands, and knees, to exposure to 
herbicides in service or any other incident of service.  
Therefore, service connection for the claimed disorders 
cannot be established on the basis of herbicides exposure 
either on a presumptive basis or otherwise on the basis of 
medical evidence.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003); 
Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  
Additionally, service connection for the claimed disorders 
may not be otherwise established on a direct basis or 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2004).

Accordingly, the Board must conclude that service connection 
for the claimed disorders must be denied.  In reaching the 
decision to deny the veteran's claim, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for hypertension and elevated 
triglycerides is denied.

Service connection for a nervous disorder is denied.

Service connection for tendonitis of the arms, hands, and 
knees is denied.


REMAND

The record indicates that entitlement to service connection 
for a skin condition was denied by a December 1998 Board 
decision.  That decision is final.  38 U.S.C.A. § 7104 (West 
2002).  In order to reopen the claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108 (West 2002).

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA has an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate every 
claim for VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  VA must specifically notify the claimant 
what evidence is still necessary to substantiate his claim, 
what specific portion of that evidence he must personally 
secure, and what specific portion of that evidence VA will 
secure on his behalf.  The claimant must also be told to 
submit all pertinent evidence in his possession.  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159.  

By a December 2001 letter, the RO attempted to comply with 
the VCAA.  In this letter, however, the RO did not correctly 
notify the appellant of what was necessary to reopen his 
claim of entitlement to service connection for a skin 
condition.  The RO should have been more specific in 
describing what would be considered new and material evidence 
to reopen this claim.  What the RO has indicated is necessary 
to reopen the claim is inaccurate and this should be 
corrected.  

The Board must point out that the regulation pertaining to 
the definition of new and material evidence has been amended.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2004)).  This amendment is effective 
only for claims filed on or after August 29, 2001.  Here, the 
claim to reopen was submitted in November 2000.  Therefore, 
the old version of 38 C.F.R. § 3.156(a) is applicable.  The 
RO must notify the veteran of what is necessary, under the 
pertinent law and regulations, to establish his claim of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition.    

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant, 
as described above, is accomplished.  
This includes compliance with notice 
requirements as to what specific evidence 
VA will secure and what specific evidence 
the claimant must personally submit to 
substantiate the claim of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a skin condition, claimed 
as due to herbicide exposure.  Any notice 
must indicate who is responsible for 
securing any outstanding evidence.  The 
claimant must be instructed to submit all 
pertinent evidence in his possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished. 

2.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the claim of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a skin condition, claimed 
as due to herbicide exposure, based on 
all the evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


